Citation Nr: 1032335	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied service connection for hepatitis C. 

In July 2010, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hepatitis C.  He generally asserts that he became infected with 
the hepatitis C virus during active service.  

Recently, the Veteran submitted evidence which shows that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  VA needs to obtain copies of these 
records.  VA must obtain Social Security Administration decisions 
and records which have bearing on the veteran's claim.  Waddell 
v. Brown, 5 Vet. App. 454 (1993).  

The Veteran has also asserted that his service personnel records 
support his claim.  These records are not in the claims file; 
they should be obtained.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

The service treatment records do reveal that the Veteran was 
treated for a sexually transmitted disease during service.  This 
is a potential risk factor for hepatitis C infection.  No VA 
Compensation and Pension examination of the Veteran has been 
conducted, this should be done.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Obtain a copy of the Veteran's service 
personnel records from the appropriate 
records depository.  

3.  Obtain complete copies of all of the 
Veteran's VA medical records from 2006 to 
the present, including all hepatology 
treatment records.  

4.  Schedule the Veteran for the 
appropriate VA examination for hepatitis 
and liver disorders.  The examination 
report should include a detailed account 
of all hepatitis and liver disorder 
pathology found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After appropriate testing and/or review of 
the prior test results of record, the 
examiner should determine: 

*	If the Veteran has a diagnosis of 
hepatitis and, if so, whether it is 
hepatitis C.

*	If a diagnosis of hepatitis C is 
warranted the examiner should 
indicate the genotype and the common 
geographic distribution of that 
genotype.  

The examiner should elicit a history of 
the Veteran's hepatitis risk factors 
during and subsequent to active service.  
The examiner is to review the evidence of 
record with attention to the Veteran's 
social security and his service treatment 
records showing inoculations during 
service and treatment for sexually 
transmitted diseases during service, as 
well as the service personnel records 
showing locations served.  The examiner 
should then indicate:

*	What hepatitis C risk factors were 
present during service based on the 
Veteran's report and the evidence in 
the service treatment records.  

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that the Veteran's current hepatitis C 
is the result of any risk factor during 
service.

*	Whether it is as least as likely as not 
that the Veteran's current hepatitis C 
is the result of any risk factor 
subsequent to service. 

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

5.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following the above, readjudicate the 
Veteran's claims for service connection 
for hepatitis C.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

